Citation Nr: 1517562	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  05-21 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1980 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In March 2007, the Veteran testified at a video conference hearing before undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

This matter was previously before the Board in March 2009, March 2011, August 2012, April 2013, and January 2014 when it was remanded for further procedural and evidentiary development.  As discussed below, the Board finds that there not been substantial compliance with January 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), although the Veteran filed claims for depression and PTSD, such must be considered a claim for any mental disability that may reasonably be encompassed by several factors including:  the Veteran's description of the claim, the symptoms the Veteran describes, and the information the Veteran submits or VA obtains in support of the claim.  As such, the issue for consideration, as in prior adjudicative actions by VA, is entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD, as reflected on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

As noted above, the Board finds that the development requested by the Board's January 2014 remand directives was not fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.  Thus, in the present case additional development must be conducted. 

Specifically, the January 2014 Board remand directed the RO/AMC in pertinent part to obtain an addendum opinion addressing if any diagnosed psychiatric disorder clearly and unmistakably pre-existed the Veteran's active duty and, if so, whether any identified disability clearly and unmistakably was not aggravated therein.  

Pursuant to the January 2014 Board remand, an addendum opinion was obtained in April 2014.  In regard to the identified diagnoses of borderline personality disorder, major depressive disorder, recurrent with psychotic features, and PTSD, chronic, in remission, the April 2014 examiner found such clearly and unmistakably pre-existed the Veteran's active military duty.  However, with regard to a rationale, the VA examiner referenced findings of other examiners.  Moreover, the April 2014 examiner did not provide an opinion as to whether any of these identified disorders were aggravated by active service, and thus is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Furthermore, compliance with remand directives is not discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall, 11 Vet. App. at 271.  Therefore, the Board finds an additional medical opinion is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion from the VA examiner who offered the April 2014 opinion, or suitable substitute.  After reviewing the complete electronic claims file, the examiner must address the following: 

For all psychiatric disabilities diagnosed proximate to or during the pendency of the appeal, since September 12, 2003, (to include borderline personality disorder, major depressive disorder, recurrent with psychotic features, and PTSD, chronic, in remission), state which of these disabilities, if any, clearly and unmistakably pre-existed the Veteran's active duty and, if so, whether any identified disability clearly and unmistakably was NOT aggravated thereby.  The examiner must specify/detail the clear and unmistakable evidence which served as the basis for an opinion, if any, that a disability pre-existed service.  The examiner must also specify/detail the clear and unmistakable evidence which served as the basis for an opinion, if any, that a pre-existing disability was not aggravated by service. 

Thorough rationale must be provided for the opinions offered, to include whether any increase identified was due to the natural progression of the disease. 

In providing these opinions, the examiner must address the Veteran's assertion that she experienced in-service symptoms of a psychiatric disorder for which she was prescribed Elavil.  The examiner should also give consideration to the Veteran's reports of sexual harassment during service, that she witnessed a suicide attempt and that another solider pointed a loaded gun at her and other soldiers.  The examiner must fully explain the rendered opinions, including a thorough underlying rationale for any conclusion reached. 

The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

The examiner is also advised that "aggravation" is defined as a permanent worsening beyond the natural progression of the disease or disability and clear and unmistakable evidence is obvious and manifest.

In the event that the VA examiner feels that another VA examination is necessary, such should be scheduled, and the Veteran should be notified of the time and place of the examination.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




